Citation Nr: 0118591	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 RO rating decision that denied an increased 
evaluation for the veteran's PTSD (rated 50 percent under 
Diagnostic Code 9411).  The veteran submitted a notice of 
disagreement in June 2000, and the RO issued a statement of 
the case in June 2000.  

The veteran testified at a hearing before the RO in September 
2000, and raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
for the first time.  In November 2000, the RO denied the 
veteran's claim for a TDIU, and issued a supplemental 
statement of the case without a notice of disagreement having 
been submitted.  The veteran submitted a VA Form 9 regarding 
entitlement to TDIU and an increased rating for PTSD in March 
2001.  The RO has certified both issues as being on appeal to 
the Board.


REMAND

In the VA Form 9, received in March 2001, the veteran 
requested a video hearing before a member of the Board at a 
local VA office.  The record does not reflect that he has 
been afforded the opportunity for a video hearing.

In addition, it appears that the RO did not issue a statement 
of the case as to the TDIU issue in response to the March 
2001, VA Form 9, which appears to have served as a notice of 
disagreement with the denial of that benefit.  38 U.S.C.A. 
§ 7105 (West 1991).

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

2.  The RO should also ensure that a 
statement of the case is issued in 
response to the veteran's notice of 
disagreement with the denial of 
entitlement to a TDIU, and that the 
veteran is advised of the steps necessary 
to perfect his appeal.

3.  The veteran should be scheduled for a 
"video" hearing following the usual 
procedures under 38 C.F.R. § 20.700(e) 
(2000).


By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The veteran need take no further action unless 
notified otherwise, but may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



